—In an action to recover damages for medical malpractice, etc., the defendant Allen Beals, M.D. appeals and the defendants Michael Orofino, M.D. and Frank Ray Johnson, M.D. separately appeal from an order of the Supreme Court, Westchester County (Ingrassia, J.), dated February 20, 1996, which denied the motion by Allen Beals, M.D. pursuant to CPLR 3121 (a) for further physical examination of the infant plaintiff.
Ordered that the order is affirmed, with one bill of costs pay*515able by the appellants appearing separately and filing separate briefs.
The Supreme Court did not improvidently exercise its discretion in denying the motion for further physical examination of the infant plaintiff since the movant failed to demonstrate that unusual or unanticipated circumstances had developed which warranted the granting of the motion, which was made after the filing of the note of issue and certificate of readiness (see, 22 NYCRR 202.21 [d]; Pallotta v West Bend Co., 166 AD2d 637, 639). Mangano, P. J., Thompson, Florio, McGinity and Luciano, JJ., concur.